      2:20-cv-01281-MBS          Date Filed 06/16/20        Entry Number 15       Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

Hudson Specialty Insurance Company             )       Case No. 2:20-cv-1281-MBS
                                               )
               Plaintiff,                      )
                                               )       Defendant Lynch’s Motion to Dismiss with
v.                                             )       Supporting Memorandum
                                               )
Locals Bar, LLC and William H. Lynch,          )
                                               )
               Defendants.                     )

       Defendant William H. Lynch, pursuant to Rule 12 of the Federal Rules of Civil

Procedure, hereby submits this motion to dismiss Plaintiff’s complaint along with his supporting

memorandum.

                                            Background

       As set forth in Plaintiff’s lawsuit (Dkt. 1) and evidenced by the attachments to the lawsuit

(Dkt. 1-3 – 1-12), Plaintiff’s action seeks a judicial declaration that it has no obligation to pay a

potential judgment in a state court claim brought by Defendant Lynch against Defendant Locals,

Charleston County case number 2019-CP-10-3638. Plaintiff seeks this declaration prior to final

judgment being rendered in the state court action between Defendant Lynch and Defendant

Locals. Thus, Plaintiff seeks a determination from the Court before financial liability has

attached. Accordingly, Defendant Lynch requests that this Court issue an order dismissing the

present action, without prejudice, as financial liability has not yet attached.

                                   Motion to Dismiss Standard

       When evaluating a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(1) on the grounds that the complaint fails to state facts upon which jurisdiction can be

founded, "all the facts alleged in the complaint are assumed to be true and the plaintiff, in effect,

                                              Page 1 of 5
      2:20-cv-01281-MBS        Date Filed 06/16/20       Entry Number 15       Page 2 of 5




is afforded the same procedural protection as he would receive under a Rule 12(b)(6)

consideration." Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.1982). The plaintiff has the burden

of proving jurisdiction, and the court may go beyond the face of the complaint and consider

evidence without converting the motion into one for summary judgment. Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.1991).

                                           Argument

       1.      The Complaint is not Ripe.

       A complaint should be dismissed pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure if the court lacks jurisdiction over the subject matter. See Fed.R.Civ.P. 12(b)(1).

Subject matter jurisdiction in the federal courts is limited to the adjudication of actual "cases"

and "controversies" under Article III of the United States Constitution. See U.S. CONST, art. Ill,

§ 2; Deakins v. Monaghan, 484 U.S. 193, 199, 108 S.Ct. 523, 98 L.Ed.2d 529 (1988) ("Article

III of the Constitution limits federal courts to the adjudication of actual, ongoing controversies

between litigants."); Bryant v. Cheney, 924 F.2d 525, 529 (4th Cir.1991). If a dispute is not ripe

for judicial review, then it does not meet the case or controversy requirement. See Bryant, 924

F.2d at 529 ("Doctrines like standing, mootness, and ripeness are simply subsets of Article Ill's

command that the courts resolve disputes, rather than emit random advice."). In addition to the

constitutional limitations on the jurisdiction of the federal courts, the doctrine of ripeness is

drawn from "prudential reasons for refusing to exercise jurisdiction." Reno v. Catholic Social

Servs. Inc., 509 U.S. 43, 57 n. 18, 113 S.Ct. 2485, 125 L.Ed.2d 38 (1993); see also Blanchette v.

Conn. Gen. Ins. Corps., 419 U.S. 102, 138, 95 S.Ct. 335, 42 L.Ed.2d 320 (1974). This doctrine

exists "`to prevent the courts, through premature adjudication, from entangling themselves in

abstract disagreements.' " Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580, 105

                                           Page 2 of 5
      2:20-cv-01281-MBS         Date Filed 06/16/20        Entry Number 15      Page 3 of 5




S.Ct. 3325, 87 L.Ed.2d 409 (1985) (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148, 87

S.Ct. 1507, 18 L.Ed.2d 681 (1967)).

       In the recent case of Trustgard Ins. Co. v. Collins, 942 F.3d 195, 197 (4th Cir. 2019), the

Fourth Circuit held that the district court abused its discretion when it assumed jurisdiction under

the Declaratory Judgment Act, 28 U.S.C.S. § 2201(a).

       Trustgard's alleged injury—that it might have to guarantee a future judgment
       against Brown—is of a hypothetical and contingent nature: the injury may or may
       not occur depending on the outcome of the state lawsuit. If Collins does not win a
       state-court judgment against Trustgard's insured, then a decision from this Court
       concerning Trustgard's obligation to guarantee such a judgment will have no
       effect. Thus, before any determination of liability, we risk issuing an advisory
       opinion.

       Trustgard Ins. Co. v. Collins, 942 F.3d 195, 200 (4th Cir. 2019). Similarly, in the instant

case, final judgment has not been rendered in the state court lawsuit and financial liability has

not attached to Defendant Locals insurer, the Plaintiff in this action. As such, the question posed

by Plaintiff to the Court in this case is not ripe and Defendant Lynch requests the Court not issue

an advisory opinion before financial liability has attached.

       2.      The Court should decline to exercise jurisdiction in this case.

       Under the Declaratory Judgment Act, a district court, in "a case of actual
       controversy within its jurisdiction . . . may declare the rights and other legal
       relations of any interested party seeking such declaration." 28 U.S.C. § 2201(a)
       (emphasis added). This Act gives federal courts discretion to decide whether to
       declare the rights of litigants. Wilton, 515 U.S. 277 at 286, 115 S. Ct. 2137, 132 L.
       Ed. 2d 214. Rather than grant litigants a right to judgment in their case, it merely
       permits the courts to hear those cases. Id. at 287. Whether exercising this
       jurisdiction is appropriate must be "informed by the teachings and experience [of
       the courts] concerning the functions and extent of federal judicial power." Id. Put
       another way, "[i]n the declaratory judgment context, the normal principle that
       federal courts should adjudicate claims within their jurisdiction yields to
       considerations of practicality and judicial administration." Id. at 288.

       But even where jurisdiction is not discretionary, courts may abstain from
       exercising jurisdiction under certain circumstances that may intrude on the
       prerogative of state courts. See generally Colo. River Water Conservation Dist. v.
                                             Page 3 of 5
      2:20-cv-01281-MBS           Date Filed 06/16/20       Entry Number 15        Page 4 of 5




          United States, 424 U.S. 800, 96 S. Ct. 1236, 47 L. Ed. 2d 483 (1976); Younger v.
          Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971); La. Power & Light
          Co. v. City of Thibodaux, 360 U.S. 25, 79 S. Ct. 1070, 3 L. Ed. 2d 1058 (1959);
          Burford v. Sun Oil Co., 319 U.S. 315, 63 S. Ct. 1098, 87 L. Ed. 1424 (1943); R.R.
          Comm'n v. Pullman Co., 312 U.S. 496, 61 S. Ct. 643, 85 L. Ed. 971 (1941).
          Abstention helps avoid duplicative litigation and interference with state-court
          proceedings.

          Trustgard Ins. Co. v. Collins, 942 F.3d 195, 201-02 (4th Cir. 2019).

          As noted above, the underlying state court case has not been fully adjudicated and

financial liability has not yet attached. Additionally, there are issues that still need to be resolved

in the state court. First, Defendant Lynch has not yet obtained a judgment against Defendant

Locals. Second, Defendant Locals co-owner and registered, Jessen Cooke, signed a written

affidavit that he turned the pleadings over to his insurance agent prior to the answer being due in

the state court action. (Dkt. 1-10). Based upon his affidavit, an issue that still needs to be fleshed

out in the state court action is when Plaintiff received notice of the pleadings from Defendant

Locals.     Accordingly, Defendant Lynch requests that the Court decline to hear Plaintiff’s

declaratory judgment action until these issues are fleshed out in the state court.

                                             Conclusion

          Based upon the foregoing, Defendant Lynch respectfully requests that Plaintiff’s

complaint be dismissed, without prejudice, as the issues are not ripe for review.             Further,

Defendant Lynch requests that the Court abstain from exercising jurisdiction under the

Declaratory Judgment Act.

                                                       URICCHIO HOWE KRELL JACOBSON
                                                       TOPOREK & KEITH, P.A.

                                                       s/ Jeff Buncher, Jr.
                                                       Jeff Buncher, Jr., Fed ID: 11113
                                                       jeff@uricchio.com
                                                       Jonathan F. Krell, Fed ID: 7552
                                                       jonathan@uricchio.com
                                              Page 4 of 5
     2:20-cv-01281-MBS       Date Filed 06/16/20     Entry Number 15   Page 5 of 5




                                                843-723-7491
                                                PO Box 399 – Charleston, SC 29402
                                                Attorneys for Defendant Lynch
June 16, 2020
Charleston, South Carolina




                                       Page 5 of 5
